DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, and 22, along with each of their respective dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to the amended limitation “generating a source UE layer-2 (L2) identification (ID) and a destination UE L2 ID, wherein the source L2 ID and the destination L2 ID are temporary identification associated with direct unicast communication”.
The bolded and underlined portion of the claims are not disclosed or reasonably suggested in the specification as originally filed. 
For example, the specification as filed discloses “The source UE may signal information relating to the peer UE (e.g., DST L2 ID) and the QoS profile to the RAN.” Par.[0031] of the originally filed specification. While the disclosure teaches that the UE may transmit DST L2 ID, it does not disclose that the SRC UE generates the L2-ID.
The disclosure further teaches that “The source UE generates RRC signaling toward RAN to provide information about QoS profile (e.g., kind of 5QI value UE expects for the V2V service requested), both SRC and DST L2 IDs used for unicast communication, and bearer ID.”, par.[0032]. This discloses that the SRC UE generates 
In par.[0077] the disclosure recites, in part, “The sidelink UE information may include one or more of L2 IDs of the first UE 110a and/or the second UE 110b, a bearer ID indicating the Quality of Service for the requested sidelink communication, physical IDs (e.g., MAC address) of the first UE 110a and/or the second UE 110b, and/or other identifiers related to the first UE 110a, the second UE 110b, or the sidelink communication.” While the first UE is configured to generate signalling which comprises the first and second UE-IDs the UE itself does not generate the IDs’, thus there is not teaching and reasonable suggestion in the specification as filed that discloses that the first UE generates first and second IDs’ for transmission to the gNB.
Thus, it appears that the claims contain new matter, and are rejected for the reasons given above. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15, and 22, have been considered but are moot because the new ground of rejection pertains to the amended claims, which include additional features, which were not present in the last round of prosecution. Thus, the examiner has introduced new art and/or arguments to teach/reject the limitations that have been amended into the claims.

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rao et al. (US 2019/0239112 A1) “System and Method for Supporting URLLC in Advanced V2X Communications” Discloses Mode3 and Mode4 resource allocation for mobile devices in unicast communications using PC5 interface. Wherein the SRC-UE is configured to transmit a SRC-UE-ID and DST-UE-ID to the gNB for resource allocation for unicast communications.
Jang et al. (WO 2013/073915 A1) “Method for Requesting Device-to-Device Communication in Wireless Access System and Apparatus for Same”
Lin et al. (US 2013/0244661 A1) “Method for Device to Device Communication and Control Node Using the Same”
Lee et al. (US 2019/0253958 A1) “Method and Apparatus for Handling Coexistence with DSRC Carrier in Wireless Communciation System”
Lee et al. (US 2019/0350045 A1) “Method and Apparatus for Triggering Transmission Carrier Selection in Wireless Communication System”
Chen et al. (US 2017/0094656 A1) “Method and Apparatus for Solving Mismatch Between Sidelink Buffer Status Report (BSR) and Available Sidelink Transmission in a Wireless Communciation System”
Fehrenbach et al. (US 2020/0092685 A1) “UE Groups, UE Group Manager UEs and UE Group Member UEs”
Adjakple et al. (CN 112385297 A) “Prioritization Process for NR V2X Side Link Shared Channel Data Transmissison”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411